{¶ 19} Two questions arise on this appeal which I believe merit review. The first is whether disqualification is an appropriate sanction for violation of DR 7-104 in this case, and the second is, assuming it is an appropriate sanction, what is the appropriate standard of review?
 {¶ 20} I recognize an attorney's violation of a professional ethics rule does not automatically warrant a disqualification of the attorney; however, the paramount consideration in our review of a case of this distinction, I believe, is the inherent power of the court to protect the integrity of its proceedings. Maple Heights v. Redi Car Wash
(1988), 51 Ohio App.3d 60, 61, citing Royal Indemnity v. J.C. Penney Co. (1986), 27 Ohio St.3d 31, 34. As the court stated in Royal Indemnity:
 {¶ 21} "Appellants * * * contend that a trial court may only disqualify an attorney from continued participation in ongoing litigation where that attorney's continued participation might unfairly affect the outcome of the litigation. This contention too narrowly restricts the inherent power of the court to protect the integrity of its proceedings. The most common basis for trial court disqualification of an attorney is the risk of a tainted trial due to an actual or potential conflict of interest. Glueck v. Jonathan Logan, Inc. (C.A. 2, 1981), 653 F.2d 746, at 748. However, this is not the only ground for disqualification. The trial *Page 378 
court's power to protect its pending proceedings includes the authority to dismiss an attorney who cannot, or will not, take part in them with a reasonable degree of propriety. Laughlin v. Eicher (D.D.C. 1944),145 F.2d 700. Similarly, attorney disqualification can be warranted in cases of truly egregious misconduct which is likely to infect future proceedings." Id. at 34.
 {¶ 22} Furthermore, as this court has emphasized, "[a] trial court has wide discretion in the exercise of its duty to supervise members of the bar appearing before it, and the court's ruling will not be disturbed absent a showing that the court abused its discretion." Redi Car Wash,51 Ohio App.3d at 61, citing Royal Indemnity, 27 Ohio St.3d at 35.
 {¶ 23} Thus, my view here is that unless the court has abused its discretion, i.e., acted arbitrarily, capriciously, or unreasonably, in disqualifying the attorney, our court must affirm the court's ruling. Because the record here does not reflect an abuse of discretion by the court, we should defer to its exercise of power in disqualifying the attorney, in an effort to protect the integrity of its proceedings.
 {¶ 24} For these reasons, I respectfully dissent.